JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                       Amendment of Pa.R.J.C.P. 127 & 1127

       On August 3, 2020, the Supreme Court amended Rules of Juvenile Court
Procedure 127 and 1127, concerning transcript requests and the correction or
modification of transcripts and records, effective October 1, 2020.

      On August 12, 2016, the Court amended the Uniform Rules Governing Court
Reporting and Transcripts to bring them to their current form in Pa.R.J.A. No. 4001-
4016. One aspect of those rules is that requests for full or partial transcripts may now
be made using a form submitted to the district court administrator. See Pa.R.J.A. No.
4007(B). The Pennsylvania Rules of Juvenile Court Procedure contain provisions for
requesting transcripts by motion of a party. See Pa.R.J.C.P. 127(B) & 1127(B). With
Pa.R.J.A. No. 4007(B), motion practice to obtain a transcript is no longer necessary.

       Paragraph (C), in both Pa.R.J.C.P. 127 and 1127, permitted correction or
modification of the record prior to appeal, as provided by Pa.R.A.P. 1926. Effective
October 1, 2019, Pa.R.A.P. 1922(c) was amended to allow the court and the parties to
correct or supplement the transcript after an appeal has been taken. Accordingly,
Pa.R.J.C.P. 127(C) and 1127(C) have been amended to permit correction of transcripts
pursuant to Pa.R.A.P. 1922(c), together with permitted correction or modification of the
record pursuant to Pa.R.A.P. 1926, prior to appeal. Additional revisions have also been
incorporated to add consistency and improve the readability of the rules.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.